Exhibit 10.1

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of December 17, 2006, by
and between WEIGHT WATCHERS INTERNATIONAL, INC., a Virginia corporation (the
“Company”), and ARTAL HOLDINGS Sp. Z o.o., a corporation organized and existing
under the laws of Poland (“Artal”).

R E C I T A L S

WHEREAS, the Company intends, but has not made any public announcement of such
intention, to conduct a public modified Dutch auction self-tender offer for up
to 8,3000,000 shares of its common stock, no par value per share (“Common
Stock”), at prices ranging from $47.00 to $54.00 per share pursuant to the terms
and conditions set forth in the draft Offer to Purchase substantially in the
form attached hereto as Annex A, as the same may be revised, amended, modified
or supplemented from time to time after the date hereof in accordance with
Section 8 hereof (the “Tender Offer”), commencing no later than December 19,
2006;

WHEREAS, as of the date hereof, Artal owns of record 53,759,325 shares of Common
Stock of the Company, which constitutes approximately 55.2% of the issued and
outstanding shares of Common Stock;

WHEREAS, Artal has determined it will not exercise its right to tender any of
its shares of Common Stock pursuant to the Tender Offer; and

WHEREAS, the Company and Artal desire to make certain covenants and agreements
with one another pursuant to this Agreement.

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

SECTION 1

PURCHASE AND SALE OF THE SHARES; THE CLOSING

1.1 Purchase and Sale of Common Stock. Subject to the completion of the Tender
Offer as set forth below and the other terms and conditions of this Agreement,
and on the basis of the representations, warranties and covenants set forth
herein, Artal agrees to sell to the Company, and the Company agrees to purchase
from Artal, such number of shares of Common Stock (rounded to the nearest whole
number of shares) equal to the aggregate number of shares of Common Stock
purchased by the Company in the Tender Offer multiplied by a fraction, the
numerator of which is 53,759,325 and the denominator of which is 43,717,750
(representing the outstanding shares of Common Stock held of record by Artal
divided by the outstanding shares of Common Stock held of record by all
stockholders of the Company other than Artal, each as of November 30, 2006). The
number of shares of Common Stock to be purchased from Artal by the Company
pursuant to this Section 1.1 is herein referred to as, the “Shares.”

1.2 Purchase Price. The “Per Share Purchase Price” for the Shares shall be equal
to the price per share paid by the Company for the shares of Common Stock
tendered by



--------------------------------------------------------------------------------

the holders of Common Stock in the Tender Offer. The “Purchase Price” shall
equal the Per Share Purchase Price specified in Section 1.2 multiplied by the
number of Shares purchased by the Company from Artal pursuant to Section 1.1 of
this Agreement.

1.3 The Closing. Subject to the terms and conditions hereof, the purchase and
sale of the Shares contemplated by this Agreement (the “Closing”) will take
place at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue,
New York, New York 10017 at 10:00 a.m., New York City time on the eleventh
business day following the expiration date of the Tender Offer (the “Successful
Completion”), or at such other later date or place as the parties shall mutually
agree. At the Closing, (a) Artal will deliver to the Company certificates
representing the Shares to be purchased by the Company duly endorsed or
accompanied by stock powers duly executed in blank and otherwise in form
acceptable for transfer on the books of the Company, and (b) the Company shall
deliver the Purchase Price to Artal by wire transfer of immediately available
funds to one or more accounts specified by Artal at least one business day prior
to the Closing.

SECTION 2

REPRESENTATIONS AND WARRANTIES OF ARTAL

In order to induce the Company to enter into this Agreement, Artal hereby
represents and warrants to the Company as follows:

2.1 Ownership of Shares. Artal owns of record the number of issued and
outstanding shares of Common Stock set forth in the recitals to this Agreement.
The Shares to be sold to the Company by Artal when delivered to the Company
shall be free and clear of any liens, claims or encumbrances, including rights
of first refusal and similar claims except for restrictions of applicable state
and federal securities laws. There are no restrictions on the transfer of such
Shares imposed by any shareholder or similar agreement or any law, regulation or
order, other than applicable state and federal securities laws.

2.2 Authorization. Artal has full right, power and authority to execute, deliver
and perform this Agreement and to sell, assign and deliver the Shares to be sold
by it to the Company. This Agreement is the legal, valid and, assuming due
execution and delivery by the other parties hereto, binding obligation of Artal,
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to, or affecting the rights of creditors or creditors’ rights generally
or by general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or in equity).

2.3 No Violation; No Consent. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Artal
(a) will not constitute a breach or violation of or default under any judgment,
decree or order or any agreement or instrument of Artal or to which Artal is
subject, (b) will not result in the creation or imposition of any lien upon the
Shares to be sold by Artal, and (c) will not require the consent of or notice to
any governmental entity or any party to any contract, agreement or arrangement
with Artal.

 

2



--------------------------------------------------------------------------------

2.4 Brokerage. There are no claims for brokerage commissions or finder’s fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of Artal.

SECTION 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

In order to induce Artal to enter into this Agreement, the Company hereby
represents and warrants as follows:

3.1 Organization and Corporate Power; Authorization. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the Commonwealth of Virginia. The Company has the requisite power and
authority to execute, deliver and perform this Agreement and to acquire the
Shares. As of the Closing the Company will have sufficient capital to purchase
the Shares hereunder. The execution, delivery and performance of this Agreement
and the consummation by the Company of the transactions contemplated hereby have
been approved by a majority of the disinterested directors on the Board of
Directors of the Company and have been otherwise duly authorized by all
requisite action on the part of the Company. This Agreement and any other
agreements, instruments, or documents entered into by the Company pursuant to
this Agreement have been duly executed and delivered by the Company and are the
legal, valid and, assuming due execution by the other parties hereto, binding
obligations of the Company, enforceable against the Company in accordance with
its terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, relating to, or affecting the rights of
creditors or creditors’ rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding at law or
in equity).

3.2 Capital Stock. The authorized capital stock of the Company consists of
(a) 1,000,000,000 shares of Common Stock, of which 97,477,075 shares were issued
and outstanding as of November 30, 2006, and (b) 250,000,000 shares of preferred
stock, no par value per share, of which none were issued and outstanding as of
November 30, 2006.

3.3 No Violation; No Consent. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by the
Company (a) will not constitute a breach or violation of or default under any
judgment, decree or order or any agreement or instrument of the Company or to
which the Company is subject, and (b) will not require the consent of or notice
to any governmental entity or any party to any contract, agreement or
arrangement with the Company.

3.4 Brokerage. Except as set forth in the draft Offer to Purchase attached
hereto as Annex A, there are no claims for brokerage commissions or finder’s
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement made by or on behalf of the
Company.

 

3



--------------------------------------------------------------------------------

SECTION 4

CONDITIONS TO THE COMPANY’S OBLIGATIONS

The obligations of the Company under Section 1 to purchase the Shares at the
Closing from Artal are subject to the fulfillment as of the Closing of each of
the following conditions unless waived by the Company in accordance with
Section 9.9:

4.1 Representations and Warranties. The representations and warranties of Artal
contained in Article 2 shall be true and correct on and as of the date of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.

4.2 Performance. Artal shall have performed and complied in all material
respects with all agreements, obligations, and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the date of the Closing.

4.3 Tender Offer. The Successful Completion of the Tender Offer shall have
occurred and the Company shall have purchased shares of Common Stock pursuant
thereto in accordance with the terms thereof.

4.4 Delivery of Certificates. Artal shall have delivered all of the stock
certificates representing the Shares to be sold by it at the Closing (or in lieu
thereof an affidavit of lost certificate), free and clear of any liens, claims
or encumbrances, along with all stock powers, assignments or any other
documents, instruments or certificates necessary for a valid transfer.

4.5 Further Assurances. No governmental authority shall have advised or notified
the Company that the consummation of the transactions contemplated hereunder
would constitute a material violation of any applicable laws or regulations,
which notification or advice shall not have been withdrawn after the exhaustion
of the Company’s good faith efforts to cause such withdrawal.

SECTION 5

CONDITIONS TO ARTAL’S OBLIGATIONS

The obligations of Artal under Section 1 to sell the Shares at the Closing are
subject to the fulfillment as of the Closing of each of the following conditions
unless waived by Artal in accordance with Section 9.9:

5.1 Representations and Warranties. The representations and warranties of the
Company contained in Article 3 shall be true and correct as of the date of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.

5.2 Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the date of the Closing.

 

4



--------------------------------------------------------------------------------

5.3 Tender Offer. The Successful Completion of the Tender Offer shall have
occurred and the Company shall have purchased shares of Common Stock pursuant
thereto in accordance with the terms thereof.

5.4 Further Assurances. No governmental authority shall have advised or notified
Artal that the consummation of the transactions contemplated hereunder would
constitute a material violation of any applicable laws or regulations, which
notification or advice shall not have been withdrawn after the exhaustion of the
Artal’s good faith efforts to cause such withdrawal.

SECTION 6

COVENANTS

6.1 No Purchase of Common Stock. Until eleven business days following the
expiration date of the Tender Offer, Artal agrees that it and its affiliates
will not, directly or indirectly, purchase any shares of Common Stock.

6.2 No Sale of Common Stock. Except as contemplated hereunder, from the date
hereof until the Closing or the termination of this Agreement, Artal agrees, on
behalf of itself and its affiliates, that it and its affiliates, directly or
indirectly, will not sell any shares of Common Stock, including in the Tender
Offer.

6.3 Closing Conditions. Artal and the Company shall use their commercially
reasonable efforts to ensure that each of the conditions to Closing is
satisfied.

6.4 Withholding. The Purchase Price shall be paid free and clear of any and all
U.S. federal, state, local or foreign income or withholding taxes except as
provided in this Section 6.4. If the Company reasonably determines, pursuant to
Section 302(d) of Internal Revenue Code of 1986, as amended (the “Code”), that
the sale of Shares hereunder is properly treated as a “distribution” subject to
Section 301 of the Code, the Company shall withhold an amount therefrom, such
amount to be calculated based on the Company’s reasonable estimate of the
Company’s current and accumulated earnings and profits for the year in which the
Closing occurs, as determined in accordance with Treasury Regulation
Section 1.1441-3(c)(2)(ii). If Artal certifies as to its eligibility for a
reduced rate of withholding pursuant to an income tax treaty on IRS Form W-8BEN
provided to the Company by Artal, any such withholding shall be made at such
reduced rate. Any amount withheld by the Company in accordance with this
Section 6.4 shall be remitted to the appropriate taxing authority, and such
remittance shall be treated for purposes of this Agreement as a payment of a
portion of the Purchase Price to Artal.

SECTION 7

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; LIMITATION ON LIABILITY

7.1 Survival. All representations and warranties hereunder shall survive the
Closing.

7.2 Limitation on Liability. Notwithstanding the foregoing, in no event shall
Artal’s liability for breach of the representations, warranties and covenants
exceed the Purchase Price to be paid by the Company to Artal.

 

5



--------------------------------------------------------------------------------

SECTION 8

ARTAL CONSENT

8.1 Consent. Artal’s consent shall be required for any amendment to the terms of
the Tender Offer that (a) changes the type or amount of consideration per share
offered to shareholders, (b) increases the aggregate number of shares of Common
Stock sought in the Tender Offer in excess of 8,3000,000 (plus up to an
additional 2% of the outstanding shares of Common Stock), (c) materially alters
any of the conditions of the Tender Offer contained in Section 7 of the Offer to
Purchase (except in response to comments from the Securities and Exchange
Commission), adds any additional conditions to the Tender Offer (provided,
however, that this shall in no way limit the Company’s ability to waive any such
condition), or (d) extends the expiration date of the Tender Offer beyond
February 5, 2007, except, in each case, as required by law.

SECTION 9

MISCELLANEOUS

9.1 Adjustments. Wherever a particular number is specified herein, including,
without limitation, number of shares or price per share, such number shall be
adjusted to reflect any stock dividends, stock-splits, reverse stock-splits,
combinations or other reclassifications of stock or any similar transactions and
appropriate adjustments shall be made with respect to the relevant provisions of
this Agreement so as to fairly and equitably preserve, as far as practicable,
the original rights and obligations of the Company and Artal under this
Agreement.

9.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successor and assigns of the parties hereto.

9.3 Entire Agreement; Amendment. This Agreement contains all the terms agreed
upon among the parties with respect to the subject matter hereof and supersedes
all prior agreements, arrangements and communications, whether oral or written
with respect to such subject matter. Neither this Agreement nor any provision
hereof may be amended, changed or waived other than by a written instrument
signed by the party against who enforcement of any such amendment, change or
waiver is sought. For the avoidance of doubt, to the extent that any of the
terms and conditions of this Agreement are inconsistent with any of the terms
and conditions contained in the Offer to Purchase, the terms of this Agreement
will govern and the Offer to Purchase will be revised to be consistent with the
terms of this Agreement.

9.4 Cooperation. The Company and Artal shall, from and after the date hereof,
cooperate in a reasonable manner to effect the purposes of this Agreement.

9.5 Termination. The Company or Artal may terminate this Agreement if (a) the
Tender Offer is terminated without the purchase of any shares of Common Stock or
(b) if the Tender Offer is not consummated by February 5, 2007; provided that
the Company may not terminate this Agreement under this clause (b) unless the
Tender Offer is terminated. Upon termination of this Agreement pursuant to this
Section 9.5, none of the parties hereto shall have any liability hereunder
except for breaches of such party’s representations, warranties or covenants
occurring prior to the date of such termination.

 

6



--------------------------------------------------------------------------------

9.6 Notices. All notices and all other communications hereunder shall be in
writing and shall be deemed given if delivered personally or sent by registered
or certified mail, postage prepaid (return receipt requested), sent by facsimile
(receipt of which is confirmed) or sent by a nationally recognized overnight
courier to a party at the following address (or at such other address for a
party as shall be specified by like notice):

If to Artal:

Artal Holdings Sp. z o.o., Succursale de Luxembourg

105, Grand-Rue

L-1661 Luxemburg

Attention: Audrey Le Pit

Facsimile: (352) 22 42 59 22

with a copy to:

The Invus Group, LLC

750 Lexington Avenue

New York, New York 10022

Attention: Christopher Sobecki

Facsimile: 212-371-1829

and with a copy to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

47th Floor

New York, New York 10166

Attention: Steven Shoemate, Esq.

Facsimile: (212) 351-5316

If to the Company:

Weight Watchers International, Inc.

11 Madison Avenue

New York, New York 10010

Attention: General Counsel

Facsimile: 212-589-2601

 

7



--------------------------------------------------------------------------------

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Kenneth B. Wallach, Esq.

Facsimile: 212-455-2502

Each such notice or other communication shall be effective at the time of
receipt if delivered personally or sent by facsimile (with receipt confirmed) or
nationally recognized overnight courier (with receipt confirmed), or three
(3) business days after being mailed, registered or certified mail, postage
prepaid, return receipt requested.

9.7 Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

9.8 GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any
legal action or other legal proceeding relating to this agreement or the
enforcement of any provision of this agreement may be brought or otherwise
commenced in any state or federal court sitting in the Borough of Manhattan of
the City of New York. Each party hereto agrees to the entry of an order to
enforce any resolution, settlement, order or award made pursuant to this
Section 9.2 by the state and federal courts sitting in the Borough of Manhattan
of the City of New York and in connection therewith hereby irrevocably waives,
and agrees not to assert by way of motion, defense, or otherwise, in any such
action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the action or proceeding is brought in an
inconvenient forum, that the venue of the action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.

9.9 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party upon any breach or default of any
other party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach or default under this Agreement, or any waiver of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing, and that all remedies, either
under this Agreement, by law or otherwise, shall be cumulative and not
alternative.

9.10 Consents. Any permission, consent, or approval of any kind or character
under this Agreement shall be in writing and shall be effective only to the
extent specifically set forth in such writing.

 

8



--------------------------------------------------------------------------------

9.11 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in addition to
any other remedy to which they are entitled at law or in equity, and any party
sued for breach of this Agreement expressly waives any defense that a remedy in
damages would be adequate.

9.12 Payment of Fees and Expenses. Each party shall be responsible for paying
its own fees, costs and expenses in connection with this Agreement and the
transactions herein contemplated.

9.13 Construction of Agreement. No provision of this Agreement shall be
construed against either party as the drafter thereof. The titles of the
Sections of this Agreement are for convenience of reference only and in no way
define, limit, extend, or describe the scope of this Agreement or the intent of
any of its provisions.

9.14 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

[Signatures follow on next page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

 

WEIGHT WATCHERS INTERNATIONAL, INC. By:  

/s/ Jeffrey A. Fiarman

Name:   Jeffrey A. Fiarman Title:   Executive Vice President, General Counsel
and Secretary ARTAL HOLDINGS SP. Z O.O., represented by Artal Holdings Sp. Z
o.o. Succursale de Luxembourg By:  

/s/ Audrey Le Pit

Name:   Audrey Le Pit Title:   Branch Manager

[Stock Purchase Agreement]